Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received March 10th, 2021.  Claims 2, 7, 21 have been canceled. Claims 31-32 have been newly added.  Claims 1, 3, 8, 20, and 29-30 have been amended. Claims 1, 3-6, 8-20, and 22-32 have been entered and are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 9-10, 12, 20, 23, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljung et al. (US 2014/0004802) in view of Abuan et al. (US 2013/0222515).
Regarding claims 1, 20, 29-30, Ljung et al. discloses a method for wireless communication in a multi-antenna user equipment (UE) (see Figures 1, 2A-2B [UE comprising multiple antennas within a nework]), comprising: communicating with a base station using a first antenna (paragraph 0015 [initialing communicating with the network with a first antenna]); accessing communication metrics (paragraph 0004 [comparing the performance characteristic of the second antenna configuration with a performance characteristic of the first antenna configuration; suggests stored metrics in order to compare]); determining to switch from the first antenna to a second antenna for communicating with the base station wherein the determining to switch from the first antenna to the second antenna comprises comparing the communication metrics to a first threshold to determine whether to switch from the first antenna to the second antenna (paragraph 0015 [The controller may be further configured to transmit an event signal to the network indicating that the second antenna provides a better antenna configuration than the first antenna, in response to determining that the performance characteristic of the second antenna exceeds the performance characteristic of the first antenna; the threshold being the first antenna performance characteristics]); determining a silence window in which communication with the base station is suspended (see Figure 6 and paragraphs 0012,0015, 0076 [The controller may also be configured to, after transmitting the event signal, receive a swap command from the network indicating a time period to swap from the first antenna to the second antenna]); switching from the first antenna to the second antenna during the silence window (see Figure 6 and paragraphs 0012,0015, 0076 [The controller may also be configured to, after transmitting the event signal, receive a swap command from the network indicating a time period to swap from the first antenna to the second antenna]).
Ljung et al. does not explicitly disclose comparing the communication metric to a second threshold to determine whether to wait for the silence window to perform the switch or to perform the switch before the silence window; scheduling the switch from the first antenna to the second antenna to occur during the silence window based on at least in part on the comparing of the communication metrics to the second threshold. 
However, Abuan et al. discloses multiple metrics each with respective thresholds in order to switch an antenna (see Figure 6 and paragraphs 0008, 0057, 0060, 0062) and further discloses the module may switch antennas immediately (paragraph 0069) wherein one of the metrics is associated with a power consumption rate (paragraph 0008) and a battery state (paragraphs 0094 and 0098).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a decision to wait for a period where the device is not receiving from the BS (e.g.,see Figure 6, Ljung et al.) could be based on power consumption rate and battery life thresholds since Ljung et al. discloses a switch can occur in any of time slots 1-5 (see Figure 6 and paragraphs 0068 and 0076).  The motivation for this is to waste more battery life when a consumption rate is above a threshold and the battery life is below a threshold.  
	Regarding claim 2, Ljung et al. further discloses assessing communication metrics to determine whether to switch from the first antenna to the second antenna (paragraph 0015 [The controller may be further configured to transmit an event signal to the network indicating that the second antenna provides a better antenna configuration than the first antenna, in response to determining that the performance characteristic of the second antenna exceeds the performance characteristic of the first antenna]).
(paragraphs 0053 and 0059 [antennas are used for multiple technologies]).
Regarding claim 8, Ljung et al. discloses all the recited subject matter in claims 1, but does not explicitly disclose wherein each of the first threshold and the second threshold include one or more downlink thresholds and one or more uplink thresholds.
	However, Abaun et al. further discloses packet loss, SNR, and RSSI metrics which all have thresholds (paragraphs 0008, 0060).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a decision to wait for a period where the device is not receiving from the BS (e.g.,see Figure 6, Ljung et al.) could be based on power consumption rate and battery life thresholds since Ljung et al. discloses a switch can occur in any of time slots 1-5 (see Figure 6 and paragraphs 0068 and 0076).  The motivation for this is to waste more battery life when a consumption rate is above a threshold and the battery life is below a threshold.  
	Regarding claim 10, Ljung et al. further discloses communicating via the first antenna using the first RAT and the second RAT(paragraphs 0053 and 0059 [antennas are used for multiple technologies]); and communicating via the second antenna using the first RAT and the second RAT(paragraphs 0053 and 0059 [antennas are used for multiple technologies]).
Regarding claims 12, 23, Ljung et al. further discloses wherein the silence window corresponds to a measurement gap (paragraph 0004 [measurement gap]).
Regarding claims 31-32, the references as combined above disclose all the recited subject matter in claims 1, 20, but do not explicitly disclose determining a length of time between the determining to switch from the first antenna to the second antenna and a start of the silence window; comparing the length of time to a threshold time; and scheduling the switch from the first antenna to 
However, such a feature is obvious. Depending on the proximity of the next gap and the quality of the communication it would be obvious to wait to switch the antenna in the next gap instead of losing part of the communication when switching. 

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljung et al. (US 2014/0004802) in view of Abuan et al. (US 2013/0222515) as applied to claim 1 above, and further in view of Reza et al. (US 2017/0054470).
Regarding claim 3, Ljung et al. further discloses the communication metrics include downlink communication metric (paragraph 0067 [The performance characteristics may each be one of such parameters as received signal strength, antenna input impedance, received signal-to-noise ratio (SNR), or other quality measurements (e.g., other signal quality properties or radio channel propagation properties)]), but the references as combined above do not disclose wherein the communication metrics include an uplink communication metric.
However, Reza et al. discloses an antenna switching algorithm may first decide whether to switch antennas is based on an MTPL (paragraphs 0074-0077).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an transmit antenna MPTL could also affect antenna switching.  The motivation is to keep the power consumption low since the mobile is working with a finite energy source.
Regarding claim 4, the references as combined above further make obvious wherein the downlink communication metrics are associated with the first antenna and the second antenna (see Figure 10 [PRx and DRx; Reza et al.]) and the uplink communication metrics are associated with the first antenna (see Figure 10 [Tx; Reza et al.]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an transmit antenna MPTL could also affect antenna switching.  The motivation is to keep the power consumption low since the mobile is working with a finite energy source.

	Regarding claim 5-6, the references as combined above further make obvious wherein the downlink communication metrics and the uplink communication metrics correspond to communication metrics filtered over time (paragraph 0076, 0090 [The switching between antennas for PRx may be based on various conditions, such as when the primary RSRP (for a currently selected antenna) measured over a period (e.g., of 8 measurement cycles or about 5 seconds) has dropped persistently by a threshold value (RSRPThresholdHi), when the delta between the RSRPs measured on the primary and secondary is greater than a threshold value (Rx0Rx1DiffType2), when the RSRP measured on the primary antenna is lower than a threshold value (RSRPThreshType2), when the MTPL counter is above a certain value over a given period, or a combination of these conditions;Reza et al.]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an transmit antenna MPTL could also affect antenna switching.  The motivation is to keep the power consumption low since the mobile is working with a finite energy source.

Claims 11, 13-15, 18-19, 22, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljung et al. (US 2014/0004802) in view of Abuan et al. (US 2013/0222515) as applied to claims 1, 10, 20 above, and further in view of Bhattad et al. (US 2013/0155890).

Ljung et al. further discloses the first antenna and the second antenna are shared among a first radio access technology (RAT) and a second RAT (paragraphs 0053 and 0059 [antennas are used for multiple technologies])
However, Bhattad et al. discloses to enable inter-frequency searches and measurements, UEs are configured with measurement gaps wherein the UE may perform searches and measurements on carrier frequencies belonging to other RATs (referred to as inter-RAT measurements) (paragraphs 0060-0061).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize in order to make a measurement for both RATs a measurement gap would be needed otherwise there could be interference or reception from the other RAT.
	Regarding claims 13, 24, Ljung et al. discloses all the recited subject matter in claims 1, 20, but does not explicitly disclose wherein the first antenna, the second antenna, or both are shared among a first radio access technology (RAT) and a second RAT, and wherein the silence window corresponds to a measurement gap for both the first RAT and the second RAT.
Ljung et al. further discloses the first antenna and the second antenna are shared among a first radio access technology (RAT) and a second RAT (paragraphs 0053 and 0059 [antennas are used for multiple technologies])
However, Bhattad et al. discloses to enable inter-frequency searches and measurements, UEs are configured with measurement gaps wherein the UE may perform searches and measurements on carrier frequencies belonging to other RATs (referred to as inter-RAT measurements) (paragraphs 0060-0061).

	Regarding claims 14, 25, Ljung et al. discloses all the recited subject matter in claims 1, 20, but does not explicitly disclose wherein the silence window corresponds to a connected mode discontinuous reception (CDRX) off duration.
	However, Bhattad et al. discloses the measurement gap may be used for measurements when operating in connected mode, but connected DRX or RRC IDLE mode may not be required to rely on measurement gaps (paragraph 0073).
	It would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention, to recognize when in CDRX the UE does not have to wait for a measurement gap since the no reception occurs in a portion of the CDRX interval.
	Regarding claims 15, 26, Ljung et al. further discloses wherein the first antenna, the second antenna, or both are shared among a first radio access technology (RAT) and a second RAT (paragraphs 0053 and 0059 [antennas are used for multiple technologies]), but does not disclose wherein the silence window corresponds to a window in which a connected mode discontinuous reception (CDRX) off duration of the first RAT overlaps in time with a CDRX off duration of the second RAT.
	However, Bhattad et al. discloses the measurement gap may be used for measurements when operating in connected mode, but connected DRX or RRC IDLE mode may not be required to rely on measurement gaps (paragraph 0073) and to enable inter-frequency searches and measurements, UEs are configured with measurement gaps (paragraph 0061) which suggests there has to be a period of no reception in both RATs.

	Regarding claim 18, Ljung et al. discloses all the recited subject matter in claim 1, but does not explicitly disclose communicating with the base station using the first antenna and a third antenna in an uplink multiple-input-multiple-output (MIMO) configuration; determining to switch from the first and third antennas to the second antenna and a fourth antenna for uplink communications with the base station; scheduling the switch from the first and third antennas to the second and fourth antennas to occur during the silence window; and switching from the first and third antennas to the second and fourth antennas during the silence window.
	However, Ljung et al. discloses determining to switch antennas, scheduling the switch during a silence window and performing the switch during the silence window (paragraph 0015).
	Bhattad et al. discloses TX MIMO (see Figure 3) and the UE may change its Rx antennas and possibly transmit (Tx) antennas, the same are used for both transmitting and receiving (paragraph 0062, and 0068).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an uplink antenna pair could be changed based on detected conditions.  The motivation for this is to efficiently use the UE’s battery resources.
 	Regarding claim 19, the references as combined above further make obvious wherein determining to switch from the first antenna is independent from determining to switch from the third antenna (paragraphs 0062 and 0068 [determine which Rx antennas to use (selection) or how to combine the antennas until the next time the UE can make the measurement which suggest the UE can keep 1 or both antennas while combining with other antennas or chose not to select the current antennas Bhattad et al.]).
.

Claims 16, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljung et al. (US 2014/0004802) in view of Abuan et al. (US 2013/0222515) as applied to claims 1, 20 above, and further in view of Kanthala et al. (US 2014/0120925).	
Regarding claims 16, 27, Ljung et al. further discloses determining that a current active service at the UE is a voice service (paragraph 0069 [the antenna swapping … may be performed during an ongoing voice/data communication between the wireless electronic device 100 and the network 380; indicated time period]), but does not disclose the voice service having a silence interval descriptor packet, wherein the silence window corresponds to a voice silence duration associated with the silence interval descriptor packet.
However, Kanthala et al. discloses SID frames which allow a phone to tune away during silent periods (paragraph 0058).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the antennas can perform a switch while a call is in progress during a silent period.  The motivation for this is to perform the switch during a call.
Regarding claim 17, Ljung et al. discloses all the recited subject matter in claim 1, but does not disclose determining a switch duration corresponding to a length of time to switch from the first antenna to the second antenna for communicating with the base station; determining a silence duration corresponding to a length of time of the silence window; and comparing the switch duration to the silence duration, wherein the switch from the first antenna to the second antenna is scheduled during 
However, Ljung et al. discloses the antenna swapping … may be performed during an ongoing voice/data communication between the wireless electronic device 100 and the network 380 (paragraph 0069).
Kanthala et al. discloses SID frames, which allow a phone to tune away during silent periods wherein the quality of the voice call may not be substantially affected if the timing of tuning away from the first subscription is suitably chosen (paragraph 0058).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize if the antenna swapping feature lasts longer then a predetermined amount the call quality maybe effected. The motivation for this is to determine whether or not to wait for a measurement gap as disclosed by Ljung et al. 

Response to Arguments
Applicant’s arguments, filed March 10th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465